                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA,

                                             Criminal Action
            V.                               No.   08-cr-10369-PBS


TERRELL BAPTISTE,

                     Defendant




                                 ORDER


                            April 3, 2019

Saris,   C.J.

     On January 13, 2010, Defendant Terrell Baptiste pled guilty

to conspiracy to distribute cocaine base in violation of 21

U.S.C. § 846; possession with intent to distribute cocaine base

within 1,000 feet of a school in violation of 21 U.S.C.

§ 841(a)(1) and 21 U.S.C. § 860; and felon in possession of a

firearm and ammunition in violation of 18 U.S.C. § 922(g)(1).

Pursuant to a Rule 11(c)(1)(C) plea agreement, the Court (Tauro,

J.) imposed a sentence of 180 months in prison. Baptiste now

moves for a sentence reduction under 18 U.S.C. § 3582(c)(2),

which the Government opposes.^




1    Baptiste's plea agreement contains a waiver of his right to
seek a modified sentence under § 3582(c). The Government does
not seek to enforce the waiver.
     Following the two-step approach to proceedings under

§ 3582(c)(2), I must first determine whether Baptiste is

eligible for a sentence modification and the extent of the

reduction authorized by U.S.S.G. § IBl.lO. See Dillon v. United

States, 560 U.S. 817, 827    (2010). The Government does not

contest that he is eligible for a sentence modification. See

Hughes v. United States, 138 S. Ct. 1765, 1775 (2018)    (holding

that a defendant sentenced pursuant to a C-plea qualifies for a

§ 3582(c) (2) reduction if the Guidelines range ''was part of the

framework the district court relied on in imposing the sentence

or accepting the agreement"). Under U.S.S.G. Amendment 782, his

revised total offense level is 31. With a criminal history

category of IV, his reduced guideline sentencing range is 151 to

188 months.


     Second, I must consider any applicable § 3553(a) factors

and determine whether "the reduction . . . is warranted in whole

or in part under the particular circumstances of the case."

Dillon, 560 U.S. at 827. Those factors include "the nature and

circumstances of the offense and the history and characteristics

of the defendant," and "the need for the sentence imposed . . .

to protect the public from further crimes of the defendant." 18
U.S.C. § 3553(a). Under the application notes to U.S.S.G.

§ IBl.lO, I must also weigh the defendant's post-sentencing

conduct.   U.S.S.G.   § IBl.lO cmt.1.
     In Baptiste's favor, many family members and friends have

submitted letters demonstrating strong family and community

support. He also has completed a number of drug abuse,

psychological, educational, and other programs while in custody.

He has accepted responsibility for his crimes and acknowledged

his mistakes.


     In response to Baptiste's motion, the Government raises a

2015 incident in which Baptiste was allegedly involved in an

assault on a fellow inmate. Although Baptiste did not

participate in the assault itself, the Government has provided

evidence that he entered the cell after the assault took place

to remove something and attempt to clean the cell in order to

conceal the assault. Baptiste was charged with compounding a

crime in connection with this incident. The charges were

dismissed in 2017, though the Government contends this was not

on the merits. Baptiste argues that the Court should not deny

his motion based on this incident because the criminal charges

were dismissed, he did not participate in the assault itself,

and he was acquainted with the person who was assaulted.

Additionally, he points to a 2016 Bureau of Prisons report that

states that he ^^consistently follows institutional rules and has

remained incident report free." Dkt. No. 62-1 at 3.

     Although the charges against Baptiste in connection with

the 2015 incident were serious, they were dismissed. I therefore
allow the motion to reduce his sentence.         However,   he does have

disciplinary reports from December 2015 for possessing drugs or

alcohol and from March 2017 for fighting.         He is also serving a

sentence for a crime involving gang violence and multiple

firearms. In light of his disciplinary record and the serious

nature of his conviction, a sentence at the low end of the new

guideline range is inappropriate. I therefore ALLOW the motion

for reduction of sentence   (Docket No.    48)    and reduce his

sentence to 162 months.


SO ORDERED.




                                /s/ PATTI B.       SARIS
                                Patti B.    Saris
                                Chief United States District Judge
